IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTWAN DILWORTH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0730

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Antwan Dilworth, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the June 24, 2013, judgment and sentence, in Gadsden County Circuit

Court case number 12-40CF. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel,

the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.